DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 07/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection(s) below, Tandon substantially discloses the claimed invention except for the particulars of the pipe joint. Song teaches a pipe joint comprising a male/female connection wherein said female end has an inside cylindrical wall having an internal diameter to match the external diameter of said male end, further comprising the claimed square-section annular seal held between said male and female ends and said male end carries on its external surface two O rings in respective circumferential grooves, and said O rings bear outwards against the inside cylindrical wall of the female end. Song provides motivation for such a pipe joint by teaching that such a joint is capable of withstanding elevated pressures without leaking (see Song, para. 0008: “connector can bear 0-32MPA pressure without leakage”). Furthermore, Dunn teaches connecting tubes/pipes together end-to-end using a threadless connection arrangement (i.e. via the use of the claimed lugs and locking ring arrangement); and Regener also teaches connecting tubes/pipes together end-to-end using a similar threadless connection arrangement in which a male end of one tubular element is joined with a female end of an abutting tubular element, further comprising wherein said male end carries on its external surface two O rings in respective circumferential grooves, and said O rings bear outwards against the inside cylindrical wall of the female end. Dunn provides motivation for using such a threadless connection (see Dunn at pg. 1, lines 8-11: “This invention relates to a quick action releasable joint for pipes, that is to say a joint which can be quickly effected and quickly released.”). Tandon in view of Song, Dunn and Regener discloses the claimed invention because all of the references concern analogous art comprising end-to-end pipe/tubular joints and the teaching references provide motivation for incorporating and combining the features taught thereby in a predictable manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon (US 2011/0073105 A1) in view of Song (CN 204099789 U) and Dunn (GB 866629 A) and Regener (EP 1835144 A2).

    PNG
    media_image1.png
    430
    1429
    media_image1.png
    Greyscale

Regarding Claims 1-5 and 9-11, Tandon discloses a solar heating assembly (100a) for collecting solar radiation and using it to heat water, said assembly comprising an array (114) of parallel tubes (102) whose first ends are affixed to an inlet manifold assembly (101a) and whose second ends are affixed to an outlet manifold assembly (101b), each said manifold assembly comprising tubular manifolds connected together end to end (see Figs. 1-2), wherein said manifolds are identical in shape (see manifolds 101a, 101a’, 101b, 101b’ which are identical in shape); wherein said manifolds are identical rigid injection mouldings (see MPEP, section 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); wherein each said manifold has an array of spigots along its body (indicated in annotated Fig. 5 above), and said spigots engage with said parallel tubes (102).
Tandon does not disclose each said manifold assembly comprising tubular manifolds connected together end to end using a threadless connection arrangement in which: - a male end of one said manifold is joined with a female end of an adjoining said manifold, - said female end has an inside cylindrical wall having an internal diameter to match the external diameter of said male end, - tapered lugs on said male end are engaged with complementary tapered lugs on said female end, - tapered recesses on a locking ring accommodate all said tapered lugs and apply sealing pressure to said connection, - a square-section annular seal is held between said male and female ends and said male end carries on its external surface two O rings in respective circumferential grooves, and - said O rings bear outwards against the inside cylindrical wall of the female end; wherein a locking element in the form of a ring clamps said male end and said female end together; wherein said tapered lugs are engaged with internal recesses within said locking ring to thereby apply a sealing pressure to said connection by a cam lock system.
Song teaches a pipe joint wherein - a female end (12) has an inside cylindrical wall having an internal diameter to match the external diameter of a male end (22) - a square-section annular seal (3) is held between said male (22) and female (12) ends and said male end (22) carries on its external surface two O rings (4) in respective circumferential grooves (221), and - said O rings (4) bear outwards against the inside cylindrical wall of the female end (12).

    PNG
    media_image2.png
    548
    1086
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tandon wherein the tubular manifolds comprise a female end has an inside cylindrical wall having an internal diameter to match the external diameter of a male end - a square-section annular seal is held between said male and female ends and said male end carries on its external surface two O rings in respective circumferential grooves as taught and/or suggested by Song, since such a modification would provide a joint capable of withstanding elevated pressures without leaking (see Song, para. 0008: “connector can bear 0-32MPA pressure without leakage”).  
Dunn teaches a quick action releasable joint for pipes wherein assemblies comprising tubular elements are connected together end to end using a threadless connection arrangement in which: - a male end (7) of one said tubular elements (i.e. equivalent to the manifold(s) of Tandon) is joined with a female end (8) of an adjoining tubular element (i.e. equivalent to the manifold(s) of Tandon), wherein a square-section annular seal (11) is held between said male (7) and female (8) ends, - tapered lugs (6) on said male end are engaged with complementary tapered lugs (also 6) on said female end, - tapered recesses (the space between elements 17) on a locking ring (14) accommodate all said tapered lugs (6) and apply sealing pressure to said connection (see Pg. 2, Lines 1-15); wherein a locking element in the form of a ring (14) clamps said male end and said female end together (see again Pg. 2, Lines 1-15); wherein said tapered lugs (6) are engaged with internal recesses (the space between elements 17) within said locking ring (14) to thereby apply a sealing pressure to said connection by a cam lock system (see again Pg. 2, Lines 1-15).

    PNG
    media_image3.png
    444
    529
    media_image3.png
    Greyscale


Regener teaches a pipe joint, similar to Dunn’s,  comprising tubular elements are connected together end to end using a threadless connection arrangement in which: - a male end (4’) of one said tubular elements is joined with a female end (2) of an adjoining tubular element, - tapered lugs (8) on said male end are engaged with complementary tapered lugs (16) on said female end, - tapered recesses (the space between elements 14 and 15) on a locking ring (12) accommodate all said tapered lugs (8, 16) and apply sealing pressure to said connection (“By corresponding axial pressure of the tube 4 in the direction of the pipe socket 2 and rotation of the arrangement formed from tube 4 and bayonet ring 12, the third segments 15 are moved behind the fourth segments 16, wherein due to the contour of the segments 15 and 16 during the rotation of an axial Clamping takes place.”); wherein a locking element in the form of a ring (12) clamps said male end and said female end together; wherein said tapered lugs (8, 16) are engaged with internal recesses (the space between elements 14 and 15) within said locking ring (12) to thereby apply a sealing pressure to said connection by a cam lock system, further comprising the male end (4’) carries on its external surface two O rings (10, 11), and - said O rings (4) bear outwards against the inside cylindrical wall of the female end (2).

    PNG
    media_image4.png
    392
    753
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Tandon in view of Song wherein each said manifold assembly comprises tubular manifolds connected together end to end using a threadless connection arrangement in which: - a male end of one said manifold is joined with a female end of an adjoining said manifold, - said female end has an inside cylindrical wall having an internal diameter to match the external diameter of said male end, - tapered lugs on said male end are engaged with complementary tapered lugs on said female end, - tapered recesses on a locking ring accommodate all said tapered lugs and apply sealing pressure to said connection, - a square-section annular seal is held between said male and female ends and said male end carries on its external surface two O rings in respective circumferential grooves, and - said O rings bear outwards against the inside cylindrical wall of the female end; wherein a locking element in the form of a ring clamps said male end and said female end together; wherein said tapered lugs are engaged with internal recesses within said locking ring to thereby apply a sealing pressure to said connection by a cam lock system as taught and/or suggested by the combined teachings of Dunn and Regener, since all of the references teach means for connecting tubular elements end-to-end, it would have been obvious to one skilled in the art to substitute one connection means for the other to achieve the predictable result of connecting the claimed tubular manifolds together end-to-end using a threadless locking ring connection arrangement. Furthermore, Dunn states at pg. 1, lines 8-11: “This invention relates to a quick action releasable joint for pipes, that is to say a joint which can be quickly effected and quickly released.” Therefore, further modifying Tandon in view of Song to comprise the quick connection/release structure taught and/or suggested by Dunn and Regener would provide a pipe joint with a quicker coupling and release arrangement, that is to say a joint which can be more quickly coupled and more quickly released when compared to a threaded coupling or a coupling employing threaded fasteners.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    487
    552
    media_image5.png
    Greyscale

[AltContent: textbox (DE 10339638 A1)]
    PNG
    media_image6.png
    634
    1095
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    512
    610
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    606
    929
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    236
    608
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    605
    753
    media_image10.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799